DETAILED ACTION
This final office action is responsive to applicant’s amendment filed on 06/03/2022 in which claims 1-2, 5-14, 16-17 and 20 were amended.
Claims 1 - 20 are currently pending and under examination, of which claims 1, 11, and 16 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
All objections are withdrawn in light of applicant’s amendments to the specification.
The rejection of claims 1-20 under 35 U.S.C. 112(b) is hereby withdrawn, as necessitated by applicant’s amendments made to the claims and in light of the remarks.
Applicant’s remarks dated 06/03/2022 regarding rejection under 35 U.S.C. 101 as being directed to an abstract idea without significantly more have been fully considered, but are not sufficient to overcome present eligibility guidance. The rejection is maintained with following response to remarks. 
Applicant traverses eligibility noting amendments and emphasizing improvement by way of improved tracking. However, the examiner respectfully disagrees. Tracking parts across an organization is conventional such as by FedEx “improved tracking” per US PGP 20150349917A1 at [1352], [0599] where skilled artisans will appreciate logistics metrics for tracking. Rather, the alleged improvement necessitates an inquiry into the limitation concerning update of attributes. This limitation recites and is fundamentally subject to description of parts from entities of an organization (i.e., user-defined). While the updating may involve a plurality of users/entities and a plurality physical parts across an organization, there is nothing in the claim to suggest how the actual updating occurs beyond vaguely based on some classification that makes use of machine-learning. An overly narrow interpretation may assist in assessing the root of the issue: instant specification [0024] resolves functionality as a one-hot encoding vector and evidence of this being well-known is cited particularly Alaya et al., “Binarsity: a penalization for one-hot encoded vectors” notes per [Abstract] “well-known trick of one-hot encoding of continuous features”. Thus, even an overly narrow interpretation does not cure eligibility because it is well-known which does not amount to significantly more per MPEP 2106.05(d). Regardless, there is no technical discussion of how such elements are updated – one might expect, for example, dot product using the attribute vector with a weight matrix or some similarity metric such as Euclidean distance or dimensionality reduction. The application lacks sufficient detail to describe how one arrives at key functionality of the inventive concept and thus improvement cannot be ascertained to support a finding of improvement to the claimed invention. Accordingly, the eligibility rejection is maintained and is updated below.
Applicant’s remarks dated 06/03/2022 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments. In particular, amendments and remarks overcome reference Rivas. Updated search and consideration is given in light of present claim status and new art is identified, particularly Ghosh and Wang/Alibaba. A detailed rejection is provided below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies guidance set forth under MPEP 2106. The response to remarks above are incorporated herein.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories: claims 1-10 are a device/machine, claims 11-15 are a computer readable medium/article of manufacture, and claims 16-20 are a method/process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, claims fall within the enumerated grouping of abstract idea being “Mental Processes”, but for the recitation of generic computer components. In particular, claims recite: 
“receive a part description of a first physical part from a first entity of an organization” 
(Mental Process, observation)
“classify the first physical part by determining a commodity classification of the first physical part based on the part description…” 
(Mental Process, opinion or judgment)
“update attributes of a second physical part, […], to include the part description based on the determined commodity classification of the classified first physical part, wherein the attributes of the second physical part are provided by a second entity of the organization and differed from the part description prior to updating the attributes” 
(Mental Process, evaluation)
“track the first physical part and the second physical part across the organization using the updated attributes” 
(Mental Process, observation)
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated into the judicial exception because the additional elements are as follows: 
Limitations are performed by computing device with “processing resource” “memory resource” and “instructions” as well as amended “database”. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine per MPEP 2106.05(b). These elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components per MPEP 2106.05(f).
Limitations further recite “classify… using machine learning”. The use case of machine learning, hence using machine learning, amount to no more than instructions to “apply it” per MPEP 2106.05(f). The machine learning is principally a black-box as no objective function or pseudocode is disclosed to support any particular transformation. This applies equally to classifying by using logistic regression as noted in claim 16. If the claim language provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it, then the claims do contain an inventive concept.
Limitations further recite update attributes of “a second physical part… attributes of the second physical part are provided by a second entity of the organization and differed from the part description prior to updating the attributes”. Physical parts, be they first, second, Nth or so on, as well as entities of organizations are well-understood and routine per MPEP 2106.05(d). The parts are non-specific such as neolithic stone wheel and pick crafted by any plurality of persons in collaboration whom are capable of describing such parts.
Limitations further recite tracking parts across the organization using updated attributes. This does not preclude mental process and is considered part of the abstract idea. FedEx tracking or similar postal services have long been known, one might receive an updated tracking number if re-routing occurs which amounts to an updated attribute. Accordingly, the functionality is considered conventional per MPEP 2106.05(d) and/or insignificant post-solutionary activity which does not meaningfully limit the claim per MPEP 2106.05(g)(e).
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea in to a practical application, the additional elements of using a processing and memory resources to perform the claimed process of classifying parts amounts to no more than mere instructions to apply an exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “using machine learning” or “using logistic regression” are use case cursory limitations that do not provide meaningful limitation, entail a particular transformation, and amount to mere instructions to apply the judicial exception which does not amount to significantly more per MPEP 2106.05. Evidentiary support of element being known includes Agarwal et al., “Validation of Inventory models for Single-echelon Supply Chain using Discrete-event Simulation” at [P.3 Sect2.2] and/or Poomari US PG Pub No 20190392494A1 at Fig 2.
The claims are not patent eligible. This rejection applies equally to independent claims 1, 11 and 16 as well to dependent claims 2-10, 12-15 and 17-20. Dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Dependent claim 2 discloses logistic regression which is already addressed per claim 16.
Dependent claims 3-4 discloses “train the machine learning” comprising plurality of “parts” each with predetermined commodities and attributes. Training/learning may be a mental process so as to discriminate/classify among types of information (commodities/attributes) which is a process akin to an evaluation or judgment.
Dependent claims 5-7 and 20 disclose generating reports to describe the information. This is considered a post-solutionary activity per MPEP 2106.05(g) which sets forth that insignificant extra-solutionary activities do not amount to significantly more than the abstract idea.
Dependent claims 8-9 disclose the part being a replacement part or unclassified part. This is considered part of the abstract idea of classifying parts. Describing the part as replacement or unclassified amount to selecting the type of data to be manipulated. The part might also be red or blue or new or a hammer but a non-functional descriptor does not meaningfully limit the claim.
Dependent claim 10 discloses user input to modify attributes. User interface is a generic computer element for data manipulation. The limitation amounts to recordkeeping or updating an activity log, see Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755.
Dependent claim 12 discloses tokenizing words. A token may be any part of a word and considered a mental process such as alphabetizing or observing words with prefix and suffix.
Dependent claims 13-15 disclose a hash function with an index to evaluate as one versus rest or advanced stepwise. The hashing functionality and evaluation is considered mere data manipulation under MPEP 2106.05(f) which amounts to mere instructions to apply an exception and does not amount to significantly more than the judicial exception. There is no evidence of any improvement to the functioning of a computer.
Dependent claim 17 discloses modifying attributes upon misclassification. This is considered part of the abstract idea and may be a mental process such as recordkeeping or updating an activity log.
Dependent claim 18 discloses logistic regression which is already addressed and which includes a replacement rate for parts. Learning a parts replacement rate is considered a mental process such a procurement based on consumption history. The recitation does not impart meaningful limitation and does not amount to significantly more than the judicial exception.
Dependent claim 19 discloses an external server for training. The server is recited at a high level of generality and considered a generic computer component which amounts to mere instructions to apply the abstract idea and does not render significantly more than the judicial exception.
Dependent claim 20 discloses generating reports which is already addressed above.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Kumar et al., US PG Pub No 20190019148A1 hereinafter Kumar, in view of
Ghosh et al., US PG Pub No 20200097921A1 hereinafter Ghosh, in view of 
 Alibaba “How Mobile Taobao Works” hereinafter Alibaba (YouTube Video) as evidenced by Wang et al., “Billion-scale Commodity Embedding for E-commerce Recommendations in Alibaba” hereinafter Wang (arXiv: 1803.02349v1) hereinafter Wang.
With respect to claim 1, Kumar teaches: 
	A computing device {Kumar [0022] “computing devices” illustrated Fig 3:310}, comprising: 
a processing resource {Kumar [0023] “processor” illustrated Fig 3:320}; and 
a memory resource storing non-transitory machine-readable instructions to cause the processing resource {Kumar Fig 3:330 “memory”, [0202] “non-transitory computer-readable storage medium for execution by a general purpose computer or a processor”} to: 
receive a part description of a first physical part from a first entity of an organization {Kumar [0159] Table 1 shows part descriptions such as resistors and capacitors with accompanying description. The receiving is by “feature selection” and/or defined features for classifier from buyer/seller entities of supply chain organizations [0158-61]. Similar [0194-98] where description may include e.g. price as selected by the buyer. Fig 1 summarizes at [0003] “receiving interactions and transactions regarding the parties involved in the supply chain”}; 
classify the first physical part by determining a commodity classification of the first physical part based on the part description using machine learning {Kumar [0158-61] “classify sub-commodities or commodities into relevant hierarchies or groups” with Table 1 demonstrating parts and descriptions thereof, e.g., resistors and capacitors with type description. The classification algorithm uses neural networks as machine learning [0160,0194], and further notes times-series, sequence, regression and continuous updates [0200, 0195-97] Fig 8. A first part is indexed over sequential training records [0197] and introduced [0004] “first supplier for supplying a first of the plurality of parts”}; 
However, Kumar does not expressly disclose how the attributes are updated
Ghosh teaches: 
update attributes of a second physical part, stored in a parts database, to include the part description based on the determined commodity classification of the classified first physical part, wherein the attributes of the second physical part are provided by a second entity of the organization and differed from the part description prior to updating the attributes {Ghosh [0115] “Fig 5… attributes may be categorical data and may be represented as one-hot coded vectors” continued 5:510, [0118] “service computing device may concatenate the one-hot encoded equipment attribute vectors” wherein concatenation is an update of attributes being one-hot vectors which is consistent with the instant spec [0024] one hot encoding vector. Moreover, Ghosh discloses dimensionality reduction over free-text featurization and dictionary corpus to convey the description of parts/equipment (i.e. description comprises learned representation of words/text) Figs 3-4, 16, [0098-99, 0207]. Classification is performed as hierarchical multi-task classification with an exemplary use case of car engine and carburetor (first and second parts) [0209,18]. Finally, “database” is recited per [0059,29] with discussion of cloud service and web server [0055] Fig 1 user runtime environment as understood by skilled artisan. The key functionality is one-hot vector of attributes with concatenation and dimensionality reduction}; and 
Ghosh is directed to classification modeling for physical equipment thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to update attributes according to Ghosh in combination with Kumar’s feature selection for the motivation that vector representation of data may include context of “prior information”, and by employing a format which is “better able” to make use of variables in the prediction model (Ghosh [0168], [0098]). As both Ghosh and Kumar relate to dimensionality of data, known techniques such as PCA principal component analysis are used for such purposes (Ghosh [0119]).
However, the combination of Kumar and Ghosh does not disclose tracking
Alibaba teaches: 
track the first physical part and the second physical part across the organization using the updated attributes {Alibaba illustrates “Tracking” with Taobao mobile app, screenshot at timestamp [0:22/1:55] is reproduced below for convenience. The mobile app platform is detailed by evidence Wang disclosing Billion-scale users and items, see Figs 1-3, 8. Particularly, Fig 3 illustrates softmax classifier describing one-hot encoded vectors and concatenation at [P.4 Sect2.4 ¶4] the dimensionality conveys attributes and user behavior sequence is learned over embeddings. Items/parts are evaluated as candidates by computing “similarities” using “dot product” [P.2 ColBrk]. Tracked parts amount to the output/return function of Algorithm 1 [P.5]}.
	Alibaba/Wang is directed to commodities in commerce platforms and modeling data representations thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the tracking and functionalities of Alibaba/Wang in combination for the motivation of addressing scalability, sparsity and cold-start as well as for the benefit of improving accuracy (Wang [P.2 ¶1-2], [P.9 Sect.6 ¶1]).

    PNG
    media_image1.png
    778
    1224
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    366
    793
    media_image2.png
    Greyscale


With respect to claim 2, the combination of Kumar, Ghosh and Alibaba teaches the computing device of claim 1, including instructions to cause the processing resource to 
	classify the first physical part using logistic regression machine learning {Kumar discloses classification to comprise regression per [0158] and/or Fig 8:870 and further describes “binary” array for probabilistic training per [0197] which corresponds with logistic as is described by the instant specification [0023]}.

With respect to claim 3, the combination of Kumar, Ghosh and Alibaba teaches the computing device of claim 1, including instructions to cause the processing resource to 
	train the machine learning using a training data set {Kumar [0153] “set of training examples may be provided to the classifier”, again [0160], [0191-99]}.

With respect to claim 4, the combination of Kumar, Ghosh and Alibaba teaches the computing device of claim 3, wherein 
	the training data set includes a plurality of parts each including predetermined part commodities having parts including predetermined initial attributes {Kumar [0196-99] “training record i is composed of” X and Y respectively binary array and class. These elements distill predetermined attributes and commodities as described throughout, see Fig 1 commodities and attributes suggesting e.g., [0147-48] “predetermined period of time”, [0128] holding elements “fixed” over ∑ computation}.

With respect to claim 5, the combination of Kumar, Ghosh and Alibaba teaches the computing device of claim 1, including instructions to cause the processing resource to 
	generate a report of parts having the same predetermined commodity of the classified first physical part {Kumar [0124-25] “generate component cost forecasts” forecast is a generated report where [0076] “commodity grouping to predict future prices of individual component parts” again [0158-59], commodity grouping is same commodity of classified part. Note also customers sourcing same part from different suppliers per [0127,29]}.

With respect to claim 6, the combination of Kumar, Ghosh and Alibaba teaches the computing device of claim 1, including instructions to cause the processing resource to 
	generate a report of parts having a same updated attribute of the classified first physical part {Kumar [0124-25] “generate component cost forecasts” forecast is a generated report where [0128] discloses “same attribute”}.

With respect to claim 7, the combination of Kumar, Ghosh and Alibaba teaches the computing device of claim 1, wherein the first physical part description of the part includes at least one of: 
	a description of the first physical part; and a part number of the first physical part {Kumar [0159] Table 1 where MPN is manufacturer part number and description accompanies}.

With respect to claim 8, the combination of Kumar, Ghosh and Alibaba teaches the computing device of claim 1, wherein  
	the first physical part is a replacement part {Kumar [0004] describes parts as “OEM” original equipment manufacturer for supply chain which suggests replacement parts, [0032], [0146-49]}.

With respect to claim 10, the combination of Kumar, Ghosh and Alibaba teaches the computing device of claim 1, including instructions to cause the processing resource to 
	modify the updated attributes of the first physical part in response to a user input {Kumar [0162-64] details user dashboard for interaction. “User actions” are listed per Table 4 [0190] which involves interaction among attributes such as item, price etc. See also [0149] “values may be presented to the user to allow for tuning by placing limits on the cost, quality and reliability measures”}.

With respect to claim 11, the rejection of claim 1 is incorporated. The scope of claim differing as computer readable medium to perform the steps of claim 1. Kumar discloses [0202] “software or firmware incorporated in a non-transitory computer-readable storage medium for execution by a general purpose computer or a processor”. Additionally, the limitation of receiving discloses element of initial attributes. Kumar Fig 1 illustrates attributes further described [0159-61] as well as class labels, the attribute being described as initial is considered requisite. The remainder of the claim is rejected for the same rationale as claim 1.

With respect to claim 12, the combination of Kumar, Ghosh and Alibaba teaches the medium of claim 11, wherein the instructions to classify the first physical part include instructions to 
	generate a token for each word included in the part description of the first physical part {Kumar [0160] “text codes including full words… Descriptions may be combined, components and/or other attributes (e.g., by just concatenating corresponding text codes into strings)” and/or [0191] “lemmatize words” whereby text codes and/or lemmatization is a tokenization of part description}.

With respect to claim 16, the rejection of claims 1 and 11 are incorporated. The scope of claim differing as method to perform the steps of claim 1 and/or 11. Kumar discloses [0003] “system, method and device”. Further, the claimed step of classifying uses logistic regression. Kumar discloses regression per [0158] and/or Fig 8:870 and further describes “binary” array for probabilistic training per [0197] which corresponds with logistic as is described by the instant specification [0023]. The remainder of the claim is rejected for the same rationale as claims 1 and 6.

With respect to claim 17, the combination of Kumar, Ghosh and Alibaba teaches the method of claim 16, wherein the method includes 
	modifying, by the computing device, the updated initial attributes of the first physical part in response to the updated initial attributes being misclassified {Kumar [0158] “misclassification” described with respect to associated data scheme suggests attributes, and wherein modifying in response thereof is such that “least historical error is selected… attribute that is regarded as the variable” [0126-28]}. One having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the misclassification of Kumar in combination with Ghosh’s attribute being modified/updated by concatenation for the motivation of improving performance by error/accuracy.

With respect to claim 18, the combination of Kumar, Ghosh and Alibaba teaches the method of claim 16, wherein the method includes 
	training the logistic regression machine learning utilizing a training data set having parts including predetermined initial attributes {Kumar [0153] “set of training examples” are detailed per [0196-99] “training record i is composed of” X and Y respectively binary array and class. These elements distill predetermined attributes as described throughout, see Fig 1 attributes suggesting e.g., [0147-48] “predetermined period of time”, [0128] holding elements “fixed” over ∑ computation}.

With respect to claim 19, the combination of Kumar, Ghosh and Alibaba teaches the method of claim 18, wherein the method includes 
	receiving, by the computing device, the training data set from an external server {Kumar Fig 3 server per [0050] such that training probabilities are “continuously updated” [0195-97] and classifier parameters are requested/received with operation being “in parallel” [0179]. Training comprises parameterization and weights in communication}.

With respect to claim 20, the combination of Kumar, Ghosh and Alibaba teaches the method of claim 16, wherein the method includes 
	generating, by the computing device a report including a replacement rate of parts having the same determined commodity of the classified first physical part {Kumar [0124-25] “generate component cost forecasts” forecast is a generated report where [0141] “constraint on meeting demand” is replacement rate. Further, commodity grouping is same commodity of classified part [0076] “commodity grouping to predict future prices of individual component parts” again [0158-59]. Finally, for effect note customers sourcing same part from different suppliers per [0127,29] and Fig 14 dashboard analytics}.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Ghosh and Alibaba in view of 
Sturlaugson et Ethington, US PG Pub No 20180346151A1, hereinafter Sturlaugson.
With respect to claim 9, the combination of Kumar, Ghosh and Alibaba teaches the computing device of claim 1. Sturlaugson teaches wherein  
	the first physical part is an unclassified part {Sturlaugson [0010] “unclassified category” with respect to described “performance status of the selected component” component is a physical part, e.g. Fig 3 or [0086] “predictive schedule for repairs and demand for spare parts”}.
	Sturlaugson is directed to machine learning classification of parts thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail parts of Kumar as unclassified according to Sturlaugson in order to categorize new parts and/or because component performance may not satisfy range of thresholds (Sturlaugson [0069]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Ghosh and Alibaba in view of 
Svenstrup et al., “Hash Embeddings for Efficient Word Representations” hereinafter Svenstrup.
With respect to claim 13, the combination of Kumar, Ghosh and Alibaba teaches the medium of claim 12, wherein the instructions to classify the first physical part include instructions to 
	apply a hash function to the token for each word included in the part description of the physical part to generate an index value for each word included in the part description {Svenstrup discloses hash embeddings, see [P.2 ¶7] “we use k hash functions instead of a single hash function, and then use k trainable parameters for each word to choose the ‘best’ hash function” emphasis each word parameterized for learned hash function. See illustrated Fig 1 tokenized words and index being learned importance [P.3-4 Sect.3]}.
	Svenstrup is directed to machine learning for textual embeddings thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail the word embeddings of Kumar [0181], [0160] according to the learned hash embedding of Svenstrup as applying known techniques to known methods to yield predictable results and/or because “there is no need for creating a dictionary beforehand and the method can handle a dynamically expanding vocabulary” and comprises “a trainable mechanism that can handle problematic collisions” (Svenstrup [P.4 Last¶]).

With respect to claim 14, the combination of Kumar, Ghosh and Alibaba teaches the medium of claim 13, including instructions to 
	use one versus rest logistic regression machine learning of the index value for each word included in the part description against predetermined training data to classify the first physical part to determine the commodity of the first physical part {Kumar [0089] “regressing historical values of y(t) against X(t)” is one versus rest, see regression Fig 8:830 and [0160] where words of description are codified by text codes for classifying commodities. The variable of X is a word for training [0197]}.

With respect to claim 15, the combination of Kumar, Ghosh and Alibaba teaches the medium of claim 13, including instructions to 
	advance a particular index value of a particular word included in the part description by one in response to the particular index value of the particular word matching an index value of a different word {Kumar [P.5 ¶4] “Increasing the vocabulary size by 1” is advancing by one, which is described so as to avoid collision while hashing which is similarly described per instant specification [0026]. The increase is handled by Svenstrup where the index k is a learned importance parameter thereby performing a matching of values to arrive at best hash function [P.2 ¶7]. See Fig 1 and [P.3-4 Sect.3]}. The motivation for combination is the same as that for claim 15, notably because it “has a trainable mechanism that can handle problematic collisions” (Svenstrup [P.4 Last¶])





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124